Title: To Thomas Jefferson from George Jefferson, 3 June 1807
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond 3d. June 1807 
                        
                        Having received payment for the Tobacco, I inclose you 350$ which is about the balce due you.
                        The two stemm’d Hhds I have not yet sold. The wreck’d articles have arrived, except 1 of the boxes & 3 of
                            the Casks.—On those, I expect the Sailors regaled themselves, as they probably contained liquor.—One of the boxes being in
                            bad order, I took out several bottles which appear to have contained wine, and found them mostly empty.
                        The packages do not appear to have been much wet. 
                  I am Dear Sir Yr Very humble Servt.
                        
                            Geo. Jefferson
                            
                        
                    